Citation Nr: 1728365	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the United States Army from May 1962 to May 1965.

This case is currently before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2017, the Veteran testified at a hearing (video conference) at the RO before the undersigned Veterans Law Judge (VLJ).  Hearing transcripts have been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated at 70 percent disabling.

2. Affording the Veteran the benefit of the doubt, the evidence demonstrates that his service-connected disability prevents him from securing or following a substantially gainful occupation.

	
CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  The Board may assign total disability ratings for compensation where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

As of May 26, 2011 the Veteran is service-connected for PTSD at a 70 percent disability rating.  In this case, for the period from May 26, 2011, the Veteran's PTSD disability exceeds the "one 60 percent disability" rating requirement.  As such, the Veteran meets the percentage requirements for TDIU.  38 C.F.R. § 4.16(a).  

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  In his July 2011 application for TDIU (Form 21-8940) the Veteran noted that he had a high school degree and two years of college resulting in an associate's degree in architecture.  He reported that he had worked for Pacific Bell from 1965 to 1988 as a project manager but retired after he punched a fellow employee.  The Veteran then worked part-time as a driver for a dental lab from 1989-1991 before being fired due to his anger issues after getting into an argument with a dentist.  He last worked in a hardware store, part-time, from 1992-1993.  During this period of employment the Veteran initially worked with the public, but then requested a transfer to receiving department after he found himself becoming angry with people when they did not take his advice.  The Veteran ultimately quit that job as he found dealing with only staff members to be no easier for him.

From 1996 to 2008 the Veteran assisted his mother with her care.  While caring for his mother, the Veteran had minimal contact with others, however, even that minimal contact was so problematic for the Veteran that other people would comment on his irritability.  See February 2012 Treatment Record.

In July 2011 the Veteran underwent a VA PTSD examination.  The examiner noted that the Veteran had few friends and limited socialization.  The Veteran did have several activities that he enjoyed, but they were all noted to be solitary in nature. The Veteran reported ongoing anger issues that impaired his interpersonal and family relationships.  He stated that his fear of his anger caused him to isolate even more to avoid "going off" on someone or getting into a situation that might "set him off."  The Veteran was noted to get 3 to 4 hours of sleep per night.

The examiner found that the Veteran spent most of his time alone at his home and only engaged in yardwork or work in his garage.  The examiner opined that the Veteran continued to struggle with many symptoms of PTSD which greatly interfered with psychosocial functioning and occupational performance.  The examiner also noted that the Veteran had been engaged in treatment since at least 2000 and had experienced very little improvement in overall functioning.  A GAF score of 51 was given and the examiner noted that the Veteran's prognosis for improvement was poor to fair.

In an October 2011 addendum to his opinion, the examiner opined that Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment.  The examiner acknowledged that Veteran had anger management issues and that the Veteran feared that his anger would interfere with his ability to get along well with others in a job setting.  The examiner found that the Veteran was likely to do better in a setting where he could work independently and autonomously and not likely to do well in a position which required constant contact with the general public or in a position where he was closely supervised by others.  The examiner opined that the prognosis for continued improvement was good - in contrast to his previous prognosis for improvement being poor to fair.

A February 2012 treatment note found that the Veteran's functioning had declined and he presented as much more irritable, struggling at times during his appointment to maintain composure.  It was noted that the Veteran also appeared prone to distorting what others were saying to him and reacting with excessive anger to perceived provocation.  Additionally, it was noted that the Veteran had been quite irritable and easily agitated in recent appointments and his frustration tolerance was low.  The Veteran's social worker found that it did not appear that the Veteran was able to manage even minimal work interactions with others nor able to manage work related stressors.  

A March 2017 treatment note found that the Veteran continued to quickly experience anger in numerous situations unless he is on his own.  It was noted situations such as driving, everyday encounters, and spending too much time with his family caused him to become angry.  

An April 2017 letter from the Veteran's social worker stated that the Veteran's persistent vulnerability to triggering external stressors continued to have a severe impact on the Veteran's ability to resume any type of gainful employment.

At his May 2017 hearing, the Veteran relayed his employment history and difficulties with anger and irritability, his sleeplessness, and difficulty with overall functioning.  In conjunction with his hearing, the Veteran submitted a statement noting his social isolation, his minimal activities, his difficulty in concentration, and his anxiety and depression.  He also submitted a lay statement from Ms. A.L. who noted that the Veteran is socially isolated and easily angered.

The lay and medical evidence in this case demonstrate that the Veteran's PTSD makes work as a project manager, driver, or store employee nearly impossible.  The Veteran has reported that he stopped working in those positions due to anger issues and irritability stemming from his PTSD.  As to whether this disability otherwise prevents the Veteran from obtaining and maintaining substantially gainful employment, the Veteran's problems would make most areas of employment extremely challenging.  The Veteran's PTSD has resulted in him isolating himself from others because he is afraid of his resulting anger and irritability and the consequences of his anger.  The Veteran's anger and irritability are so problematic that all three of his previous jobs, which were each in three different fields of employment, ended with his anger and irritability causing him to either be fired or quit, and the Veteran continued to socially isolate himself thereafter.  

While an examiner has found that the Veteran is likely to do better in a setting where he could work independently and autonomously and not likely to do well in a position which required constant contact with the general public or in a position where he was closely supervised by others, there is nothing in the Veteran's work history to suggest that type of employment is possible.  The Veteran has worked in positions wherein he specifically requested to limit his contact with others but was still set off by the slightest of interactions with others.  Additionally, it was previously noted that everyday situations cause the Veteran to become angry and that the pressure of work situations could possibly exacerbate this anger and irritability.  Thus, it seems that the Veteran's service-connected disability makes it impossible for the Veteran to follow a substantially gainful occupation.

The Board has considered the Veteran's employment history, education and the evidence of record regarding the service-connected disabilities.  Resolving any doubt in his favor, the Board finds that the Veteran's service-connected disabilities, result in an inability to obtain or retain substantially gainful employment based on the Veteran's past work experience.  As such, the Board concludes that entitlement to TDIU is warranted.




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to TDIU is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


